Case 2:21-cv-04800-CCC-ESK Document 9 Filed 03/19/21 Page 1 of 1 PageID: 469




RACHAEL A. HONIG
Acting United States Attorney
ENES HAJDARPASIC
Assistant United States Attorney
970 Broad Street, Suite 700
Newark, NJ 07102
Tel: (973) 297-2046
enes.hajdarpasic@usdoj.gov

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

 RAJPATH USA LLC.

                   Plaintiffs,             HON. CLAIRE C. CECCHI

          v.                               Civil Action No. 2:21-cv-04800-CCC-ESK

 UNITED STATES CITIZENSHIP AND
 IMMIGRATION SERVICES,                     NOTICE OF APPEARANCE

                   Defendants.

      This is to notice the appearance of Racheal A. Honig, Acting United States

Attorney, District of New Jersey, by Enes Hajdarpasic, Assistant United States

Attorney, as attorney of record for Defendants in the above-captioned case.

      Service of all notices in this case should be made upon:

                   Enes Hajdarpasic
                   Assistant United States Attorney
                   970 Broad Street, Suite 700
                   Newark, NJ 07102
                   Tel: (973) 297-2046
                   enes.hajdarpasic@usdoj.gov

Dated: Newark, New Jersey
       March 19, 2021                  RACHAEL A. HONIG
                                       Acting United States Attorney

                                 By:   s/ Enes Hajdarpasic
                                       ENES HAJDARPASIC
                                       Assistant United States Attorney
